DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2021.
Applicant's election with traverse of species a (all of the metal wire spirally wound reinforcements in each bead core are the same as the first metal wire spirally wound reinforcement and all of the nonmetallic wire spirally wound reinforcements in each bead core are the same as the second nonmetallic wire spirally wound reinforcement) in the reply filed on January 31, 2022 is acknowledged.  The traversal is on the ground(s) that US ‘215 does not have a metal wire positioned as an “innermost” of the plurality of spirally wound reinforcements to form the “innermost” side of the bead core (defined by applicant in specification paragraph 0006 as axially innermost).  This is not found persuasive because applicant is not considering the embodiment and example relied upon by the examiner (embodiment of Figs. 3a, 3b, 11 and 12 and Tire A of Example 1, especially paragraphs 0086-0092 [Third Embodiment] and 0148-0153 [Tire A of Example 1]) whose normal tensile (NT) steel spirally wound elongated elements 33 do in fact form both the axially innermost and axially outermost sides of the bead core contrary to applicant’s arguments.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Applicant has defined “wire” in specification paragraph 0017 as either a) a single strand or rod having a desired diameter or width or b) a plurality of strands or fibers that are bound or held together to form the wire, which definition thus controls the broadest reasonable interpretation of “wire” in this application (MPEP 2111, 2111.01). Also, applicant has defined the innermost side of the bead core as the side of the bead core farthest from the carcass reinforcement turn-up (specification paragraphs 0006 and 0025-0026) which thus controls the broadest reasonable interpretation of the innermost side of the bead core in this application (MPEP 2111, 2111.01).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As to claims 6 and 7, claim 1 already requires the plurality of spirally-wound reinforcements to include the metal wire and the second reinforcement nonmetallic wire, and claims 6 and 7 as currently drafted do not require the presence of any further members of the plurality of spirally-wound reinforcements (“one or more”, “same or different”); as to claim 16, the claim as currently drafted merely recites intended use (change “is for a heavy vehicle tire” to -- is a heavy vehicle tire -- ).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 	One way to overcome the rejection of claims 6 and 7 while providing proper grammar and antecedent basis would be to require the presence of an additional member of the plurality of spirally-wound reinforcements (specification paragraphs 0007 and 0055), for example -- 
 	Claim 6 (Currently Amended) The tire of claim 1, wherein includes one or more additional nonmetallic wire formed of materials that are the same as the nonmetallic wire forming the second reinforcement or different.
 	Claim 7 (Currently Amended) The tire of claim 1, wherein includes one or more additional metal wire formed of materials that are the same as the metal wire forming the innermost spirally-wound reinforcement or different. -- .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “substantially axially adjacent spirally-wound reinforcements” in claim 1 is a relative term which renders the claim indefinite. The term “substantially axially adjacent spirally-wound reinforcements” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has defined -- axially adjacent spirally-wound reinforcements -- in specification paragraph 0015 as including spirally-wound reinforcements separated by rubber coating layers, but one of ordinary skill in the art would not know what is encompassed by “substantially axially adjacent spirally-wound reinforcements” other than -- axially adjacent spirally-wound reinforcements -- as defined in specification paragraph 0015.
 	To correct the above problem and to provide proper grammar and antecedent basis applicant should rewrite claims 1 and 2 as --
 	Claim 1 (Currently Amended) A tire for a vehicle, comprising:
 	two beads intended to come into contact with a wheel rim, a bead core positioned in each of the beads, a carcass reinforcement wrapped around the bead cores from an innermost side of each bead core to an outermost side of each bead core in order to form a reinforcement turn-up on the outermost side of each bead core, each bead core comprising a plurality of separate 
 	a metal wire positioned as an innermost of the plurality of spirally-wound reinforcements forming the innermost side of each bead core; and
 	a nonmetallic wire forming a second reinforcement of the plurality of spirally-wound reinforcements, wherein the metal wire has an elongation at break at least 40% greater than an elongation at break of the nonmetallic wire.
 	Claim 2 (Currently Amended) The tire of claim 1, wherein the elongation at break of the nonmetallic wire is the lowest elongation at break of all other wires forming 
  	To provide proper grammar and antecedent basis applicant should rewrite claims 4 and 5 as -- 
 	Claim 4 (Currently Amended) The tire of claim 1, wherein the elongation at break of the metal wire forming the innermost of the plurality of spirally-wound reinforcements is at least 100% greater than the elongation at break of the nonmetallic wire.
 	Claim 5 (Currently Amended) The tire of claim 1, wherein the elongation at break of the metal wire forming the innermost of the plurality of spirally-wound reinforcements is at least 200% greater than the elongation at break of the nonmetallic wire. -- .
 	As to claims 6 and 7, see paragraph 6 above for proper grammar and antecedent basis.
 	To be consistent with the definition of “wire” in specification paragraph 0017 and to provide proper antecedent basis applicant should rewrite claims 8 and 9 as --
 	Claim 8 (Currently Amended) The tire of claim 1, wherein the metal wire forming the innermost spirally-wound reinforcement and the nonmetallic wire forming the second reinforcement are single strand wires.
 	Claim 9 (Currently Amended) The tire of claim 1, wherein the volume ratio of metal wire volume to nonmetallic wire volume in the plurality of spirally-wound reinforcements is no more than 50%. -- .
 	To clarify in claim 11 that the plurality of spirally-wound reinforcements may include more than the metal wire and the nonmetallic wire (specification paragraphs 0007 and 0055) applicant should rewrite the claim as -- 
 	Claim 11 (Currently Amended) The tire of claim 1, wherein the only metal wire among the plurality of spirally-wound reinforcements is the innermost spirally-wound reinforcement. -- .
 	To provide proper antecedent basis applicant should rewrite claims 13-15 as -- 
 	Claim 13 (Currently Amended) The tire of claim 1, wherein the dimensions of the wires forming the pluraity of spirally-wound reinforcements are identical.
 	Claim 14 (Currently Amended) The tire of claim 1, wherein the wires forming the plurality of spirally-wound reinforcements 
 	Claim 15 (Currently Amended) The tire of claim 1, wherein the wires forming the plurality of spirally-wound reinforcements are . -- .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2009/0194215 A1 taken with Japanese Patent Application 7-96720 A cited by applicant.
  	US ‘215 does not explicitly disclose the elongation at break of the normal tensile (NT) steel bead wires (embodiment of Figures 3a, 3b, 11, and 12, paragraphs 0026-0153, and Tire A of Example 1 and especially paragraphs 0086-0092 [Third Embodiment] and 0148-0153 [Tire A of Example 1]: impregnated carbon fiber yarn elongation at break preferably about 1.6%-2.3% (preferable values disclosed with sufficient specificity) (paragraph 0071), single NT spirally-wound steel wire on both innermost and outermost sides of the bead cores in the embodiment of Figures 3a and 3b and in Tire A of Example 1; exemplary circular shape and identical diameter of 1 mm to the same number of significant figures claimed by applicant in claim 14; tire can be a truck tire (heavy vehicle tire, paragraph 0019); as to claims 6, 7, and 16, see paragraph 6 above), however JP ‘720 teaches that conventional steel bead wire in such hybrid bead cores has an elongation at break greater than 5% so that it is not easily broken when subjected to shear deformation when mounting the tire on the rim, with the exemplary steel wire diameter being the same as that in US ‘215 above (figure 9 and translation cited by the examiner, paragraphs 0001-0011 and 0029), so one of ordinary skill in the art would have expected the US ‘215 normal tensile (NT) steel bead wires to have this elongation at break, which is over 200% greater than 1.6% and over 100% greater than 2.3%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0194215 A1 in view of Japanese Patent Application 7-96720 A cited by applicant.
 	The only difference between the claimed tire and the US ‘215 tire is that US ‘215 does not explicitly disclose the elongation at break of the normal tensile (NT) steel bead wires (embodiment of Figures 3a, 3b, 11, and 12, paragraphs 0026-0153, and Tire A of Example 1 and especially paragraphs 0086-0092 [Third Embodiment] and 0148-0153 [Tire A of Example 1]: impregnated carbon fiber yarn elongation at break preferably about 1.6%-2.3% (preferable values disclosed with sufficient specificity) (paragraph 0071), single NT spirally-wound steel wire on both innermost and outermost sides of the bead cores in the embodiment of Figures 3a and 3b and in Tire A of Example 1; exemplary circular shape and identical diameter of 1 mm to the same number of significant figures claimed by applicant in claim 14; tire can be a truck tire (heavy vehicle tire, paragraph 0019); as to claims 6, 7, and 16, see paragraph 6 above), however JP ‘720 teaches that conventional steel bead wire in such hybrid bead cores has an elongation at break greater than 5% so that it is not easily broken when subjected to shear deformation when mounting the tire on the rim, with the exemplary steel wire diameter being the same as that in US ‘215 above (figure 9 and translation cited by the examiner, paragraphs 0001-0011 and 0029); it would therefore have been obvious to one of ordinary skill in the art to provide the US ‘215 normal tensile (NT) steel bead wires with this elongation at break, which is over 200% greater than 1.6% and over 100% greater than 2.3%, so that they are not easily broken when subjected to shear deformation when mounting the tire on the rim. As to claims 9 and 10, US’215 teaches that the metal-to-carbon volume ratio is preferably from about 20% to about 80% and more preferably from about 40% to about 60% (preferred values disclosed with sufficient specificity), with “about 20%” necessarily encompassing values less than 20%, to obtain sufficient hooping force of the tire beads on the rim and sufficiently high tensile strength in the bead cores while sufficiently reducing tire weight (paragraph 0030); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with the preferred “about 20%” metal-to-carbon volume ratio by increasing either the cross-sectional area of the carbon wires or the number of series of the carbon wires between the series of normal tensile (NT) steel wires in order to maximize tire weight reduction while obtaining sufficient hooping force of the tire beads on the rim and sufficiently high tensile strength in the bead cores.
Claim(s) 9-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a) US Patent Application Publication 2009/0194215 A1 taken with Japanese Patent Application 7-96720 A cited by applicant as applied to claims 1-8, 12-14, and 16 above, and further in view of Japanese Patent Application 2015-93592 A (equivalent to WO 2015/072307 A1 and US 2016/0272013 A1) or b) US Patent Application Publication 2009/0194215 A1 in view of Japanese Patent Application 7-96720 A cited by applicant as applied to claims 1-10, 12-14, and 16 above, and further in view of Japanese Patent Application 2015-93592 A (equivalent to WO 2015/072307 A1 and US 2016/0272013 A1).
 	JP ‘720 teaches to reduce the rim fitting pressure in such tires with hybrid bead cores while maintaining sufficient hooping force of the tire beads on the rim by providing the lower elongation at break wires H closer to the carcass reinforcement turn-up and the axially outer side of the tire, with the ratio of the elongation at break ES of the higher elongation at break wires to the elongation at break EH of the lower elongation at break wires being preferably as high as 200% and the volume ratio of the higher elongation at break wire volume to the lower elongation at break wire volume SA/HA being preferably as low as 0.05/0.95 = 5% to maximize hooping force while obtaining sufficient reduction in rim fitting pressure (US ‘013 embodiment of Figures 8 and 12, paragraphs 0007-0012, 0016, and 0242-0264); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire a single series of the lower elongation at break normal tensile (NT) steel wires at the innermost position of the bead cores to maximize hooping force of the tire beads on the rim while obtaining sufficient reduction in rim fitting pressure. As to claims 14 and 15, in JP ‘720 the diameter dh is preferably greater than or equal to 0.5 mm and less than or equal to 10 mm and the diameter ds is preferably greater than or equal to 0.5 mm and less than or equal to 30 mm, with larger values increasing hooping force and smaller values reducing weight (preferable values disclosed with sufficient specificity); it would therefore have been obvious to one of ordinary skill in the art to increase the 1 mm diameter of the bead wires in the US ‘215 tire to another value within the preferred ranges above, including the claim 15 values of 2 mm or 3 mm, to increase hooping force while still reducing tire weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            October 22, 2022